EXHIBIT 10.37

 

SECOND AMENDING AGREEMENT AND CONSENT

 

This Second Amending Agreement is made as of August 7, 2008 (the "Effective
Date").

 

Between:

THE UNIVERSITY OF BRITISH COLUMBIA, a corporation continued under the University
Act of British Columbia and having its Industry Liaison offices at #103 – 6190
Agronomy Road, Vancouver, British Columbia, V6T 1Z3

 

 

(the “University”)

 

 

- and -

 

ONCOGENEX TECHNOLOGIES INC. a corporation incorporated under the laws of Canada,
and having offices at Suite 400, 1001 West Broadway, Vancouver, British
Columbia, V6H 4B1

 

 

(the “Licensee”)

 

WHEREAS:

 

A.

The University and the Licensee entered into a license agreement with a
Commencement Date of November 1, 2001 with respect to TRPM-2 (the “Original
Clusterin License Agreement”) pursuant to which the University granted the
Licensee an exclusive worldwide license to the Technology, as defined in the
Original Clusterin License Agreement;

 

B.

The University and the Licensee entered into an amending agreement effective as
of August 30, 2006 with respect to the Original Clusterin License Agreement (the
"Amending Agreement");

 

C.

The University and the Licensee now wish to further amend the Original Clusterin
License Agreement as set out below (the Original Clusterin License Agreement as
amended by the Amending Agreement and the Amending Agreement is hereinafter
referred to as the "Clusterin License Agreement");

 

D.

Pursuant to subsections 18.3(d), (e) and (f) of the Clusterin License Agreement,
the University has the option to terminate the Clusterin License Agreement if
any of the following events occur without the prior written consent of the
University:

(i) controlling interest in the Licensee passes to any person or persons other
than those having a controlling interest at the Date of Commencement (as defined
in the Clusterin License Agreement), whether by reason of purchase of shares or
otherwise;

(ii) the composition of the Board of Directors of the Licensee is changed;

(iii) the Licensee undergoes a reorganization or any part of its business
relating to the Clusterin License Agreement is transferred to a subsidiary or
associated company;

 

JDS\349901\STORM\7732-BP-5

 

--------------------------------------------------------------------------------

- 2 -



 

E.

On May 27, 2008, the Licensee entered into an arrangement agreement (the
“Arrangement Agreement”) with Sonus Pharmaceuticals, Inc. (“Sonus”) pursuant to
which the Licensee and Sonus propose to effect an arrangement under Section 192
of the Canada Business Corporations Act on the terms and conditions set forth in
the Arrangement Agreement (the “Arrangement”); and

 

F.

If the Arrangement becomes effective, the events contemplated by Subsections
18.3(d), (e) and (f) of the Clusterin License Agreement will occur (the
“Event”).

 

Now therefore, in consideration of the premises and the mutual covenants
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
covenant and agree with each other as follows:

 

1.        Article 6.5 of the Clusterin License Agreement is hereby amended by
deleting the preamble of Article 6.5 and replacing it with the following:

 

"Until the Arrangement becomes effective or the Licensee becomes a reporting
issuer for equity securities under the Securities Act of British Columbia, or
under the applicable securities legislation in any other jurisdiction which has
jurisdiction over the issuance of securities of the Licensee, the Licensee shall
provide to the University:"

 

2.        Article 6.6 of the Clusterin License Agreement is hereby amended by
deleting the amendment in the Amending Agreement and replacing it with the
following:

 

"The University consents to the termination of any shareholders agreements to
which the University and the Licensee may be party, upon the earlier of (i) the
Licensee becoming a reporting issuer under the Securities Act of British
Columbia; and (ii) the Arrangement becoming effective."

 

3.        The Clusterin License Agreement is hereby amended by deleting Article
6.7 and replacing it with the following:

 

"Until the Arrangement becomes effective or the Licensee becomes a reporting
issuer for equity securities under the Securities Act of British Columbia, or
under the applicable securities legislation in any other jurisdiction which has
jurisdiction over the issuance of securities by the Licensee, the University
shall have the right to appoint a representative to hold observer status at all
meetings of the board of directors of the Licensee. Such observer shall not have
the right to vote at any such directors meeting, but shall be entitled to
receive notice of, and attend such meetings."

 

4.

The following is added as Article 10.9 of the Clusterin License Agreement:

 

"10.9  Notwithstanding anything contained in this Article, the parties
acknowledge and agree that the Licensee may disclose Confidential Information to
the extent that may be required by applicable securities laws in connection

 

JDS\349901\STORM\7732-BP-5

 

--------------------------------------------------------------------------------

- 3 -



 

with a public company acquiring control of the Licensee and thereafter to comply
with such public company’s disclosure obligations. If required to make such
disclosure by any applicable securities laws, the Licensee shall inform the
University in writing by giving notice and will consider any reasonable comments
the University may have. Such notice shall be generally not less than 48 hours
prior to public disclosure unless a delay of 48 hours would violate applicable
securities laws, in which case notice shall be as soon as practicable."

 

5.        The University hereby consents to the Event and the parties hereby
agree that effective immediately prior to the Arrangement becoming effective,
Subsections 18.3(d), (e) and (f) of the Clusterin License Agreement shall be
deemed to be deleted.

 

6.        Except as modified herein, the University and the Licensee confirm
that the Clusterin License Agreement remains unmodified and in full force and
effect.

 

7.        The Clusterin License Agreement as modified by this Agreement
constitutes the entire agreement between the parties relating to the subject
matter hereof.

 

This Agreement may be executed by the parties in separate counterparts and by
facsimile, each of which such counterparts when so executed and delivered shall
be deemed to constitute one and the same instrument.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

 

SIGNED FOR AND ON BEHALF OF

THE UNIVERSITY OF BRITISH COLUMBIA

by its duly authorized officers:

 

/s/ J. P. Heale                                  

Authorized Signatory

 

 

______________________________

Authorized Signatory

 

 

 

 

 

J. P. Heale, PhD, MBA

Associate Director

University-Industry Liaison Office

SIGNED FOR AND ON BEHALF OF

ONCOGENEX TECHNOLOGIES INC.

By its duly authorized officer:

 

/s/ Scott Cormack                              

Authorized Signatory

 

 

 

 

 

 

JDS\349901\STORM\7732-BP-5

 

--------------------------------------------------------------------------------

 